Opinions of the United
1996 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-9-1996

Madden v. Myers
Precedential or Non-Precedential:

Docket 96-8046




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1996

Recommended Citation
"Madden v. Myers" (1996). 1996 Decisions. Paper 3.
http://digitalcommons.law.villanova.edu/thirdcircuit_1996/3


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1996 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
         UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT

                  No. 96-8046
              ___________________

                 RONALD MADDEN,

                      Petitioner
                      v.

                  KEVIN MYERS,

                      Respondent

           Honorable Malcolm Muir,
         United States District Judge

                      Nominal Respondent.
       ________________________________

On Appeal From the United States District Court
    For the Middle District of Pennsylvania
          (D.C. Civ. No. 96-cv-00239)
       __________________________________

   Submitted Under Third Circuit LAR 34.1(a)
                 August 8, 1996

Before: BECKER, ALITO and MCKEE, Circuit Judges.
               (Motions Panel A)

       (Opinion Filed December 3, 1996)

         RONALD MADDEN, # 107247
         Southcentral Correctional Facility
         P.O. Box 279
         Clifton, TN 38425-0279

                      Petitioner Pro Se

         KEVIN MYERS
         South Central Correctional Facility
         P.O. Box 279
         Clifton, TN 38425-0279

                      Respondent Pro Se

         HONORABLE MALCOLM MUIR
         United States District Judge
         P.O. Box 608
         Williamsport, PA 17703

                      Nominal Respondent
                      ORDER AMENDING OPINION


         The slip opinion in the above case filed December 3,
1996 is amended as follows:
         On page 7, footnote 6, line 2 the word "Court" replaces
"Clerk's office."
                                BY THE COURT:

                               /s/ Edward R. Becker
                                 Circuit Judge


DATED: December 9, 1996